Lumpkin, J.
1. Although evidence that, shortly after a homicide was committed, the sound of a gunshot was heard not far from the scene of the killing may have been irrelevant, in the light of the entire evidence its admission was not such prejudicial error as to require a reversal.
2. The evidence did not require a charge on the subject of voluntary manslaughter.
3. In view of the note appended by the trial judge to .the third ground of the motion for a new trial, and of the colloquy between counsel and the court, the complaint made in such ground as to the rejection of evidence was not well taken.
4. The verdict was supported by the evidence, and there was no error in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur.